Title: To James Madison from Caesar A. Rodney, 18 May 1809
From: Rodney, Caesar A.
To: Madison, James


My Dear Sir,
May 18th 1809
This will be delivered to you by Mr John Crow who is an applicant for the office of Marshall which it is expected, I understand, will become vacant before long, by the resignation of Paul Lewis. Mr Crow has been personally known to me a considerable time. In political Sentiment he has been uniform, and has been active on the Republican Side. He has been repeatedly Supported as the candidate for the office of Sheriff by the Republicans, & possesses the necessary qualifications I believe to perform the duties of Marshall. I cheerfully bear this testimony in favor of Mr Crow, as I would of any other republican of equal Standing, but I do it, without prejudice to any other applicant as there are several meritorious & deserving characters who have or will, in case of P. Lewis’ resignation, apply. Particularly James Brobson for many years past & at present the Cheif Burgess of Wilmington, Col: Joseph Haslet Son of Colonel Haslet who fell in the battle of Princeton and Joseph England late a member of our Legislature. Their recommendations will I presume be forwarded in due time for a Selection to be made. Yours very respectefully & Sincerely
C. A. Rodney
